Citation Nr: 0948182	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  09-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 
1971 to March 1972.  He also had prior service in the 
Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In November 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran claims that he had a pre-existing back disorder 
which was aggravated during his active duty from October 1971 
to March 1972.  

The Veteran submitted evidence to the Board which included a 
Notice of Award from the Social Security Administration (SSA) 
dated in October 2007.  The medical and legal documents 
pertaining to his application and grant of benefits have not 
been associated with the claims folder.  The possibility that 
SSA records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

At his hearing before the undersigned, the Veteran reported 
having private treatment from several doctors for his low 
back disorder.  While records from some of the clinicians 
mentioned are in the file, others are not and the Veteran has 
not supplied complete information regarding the treatment he 
received.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Veteran was treated during service for low back 
complaints.  He currently has been treated by VA for back 
complaints including degenerative lumbar disc disease.  He 
has not been examined by VA in relationship to this claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the 
evidence of record is such that the duty to obtain a medical 
examination is triggered in this case.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal 
documents pertaining to the Veteran's 
application for SSA disability benefits.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.  

2.  Send to the Veteran a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
Specifically request that the Veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from the private Drs. he mentioned at his 
hearing to include Drs. Catchy, Adomens 
(James), and any other private healthcare 
provided identified by the Veteran.   
Additionally determine if the Veteran has 
been treated by VA since the most recent 
records in the file dated in 2007.  

3.  Schedule the Veteran for a VA 
psychiatric examination. The claims 
folder, and a copy of this remand, must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  Any 
indicated tests should be conducted.  The 
examiner should provide opinions on the 
following:

(a) Whether the Veteran clearly and 
unmistakably had a low back disorder 
prior to beginning his service. 

(b) If the Veteran's low back disorder is 
determined to have clearly and 
unmistakably preexisted his entry into 
service, whether it is at least as likely 
as not (50 percent or greater 
probability) that the disorder shown 
prior to service underwent a permanent 
increase in underlying pathology, as 
opposed to a mere temporary increase in 
symptomatology, during or as a result of 
the Veteran's service.  

(c) If the Veteran's low back disorder 
did not preexist service, whether it is 
at least as likely as not that any low 
back disorder became manifest in service, 
or whether it is at least as likely as 
not that arthritis became manifest within 
one year of separation from service.  

Complete rationale should be provided for 
all opinions expressed.

4.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


